Citation Nr: 0608072	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-33-988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a ruptured left 
eardrum.  

4.  Entitlement to service connection for bilateral jungle 
rot.  

5.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a right ear injury with punctured eardrum and 
otitis media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to July 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In June 2003, the RO denied the claims of entitlement to 
service connection for hearing loss, tinnitus, a ruptured 
left eardrum, and entitlement to service connection for 
bilateral jungle rot.  The RO also determined that the 
veteran did not submit new and material evidence to reopen 
the previously denied claim of entitlement to service 
connection for a right ear injury with punctured eardrum and 
otitis media.  

In March 2006, the veteran was notified that the instant 
appeal has been advanced on the Board's docket for good cause 
shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 
C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The competent medical evidence does not demonstrate that 
there is a nexus between the current diagnosis of bilateral 
hearing loss and the veteran's period of active service.  

3.  The competent medical evidence does not demonstrate that 
there is a nexus between a current diagnosis of tinnitus and 
the veteran's period of active service.  

4.  The medical record does not demonstrate that the veteran 
has been diagnosed with a disability associated with a 
ruptured left eardrum, or that the veteran ruptured the left 
eardrum.  

5.  The record does not demonstrate that the veteran has been 
diagnosed with a skin disability of the feet, to include 
bilateral jungle rot.  

6.  In the January 1972 decision, the RO denied the claim of 
entitlement to service connection for essentially a right ear 
injury with punctured eardrum and otitis media; the veteran 
received notification of the decision, he did not appeal the 
decision and the RO's January 1972 decision became final.  

7.  In May 1977, the RO determined that the veteran did not 
submit new and material evidence to reopen the previously 
denied claim of entitlement to service connection; the 
veteran was notified of the determination; however, he did 
not appeal the decision and the May 1977 decision became the 
last final decision of record.  

8.  Evidence received since the last final decision of record 
is new to the extent that the evidence was not previously 
submitted and considered; however, the evidence is not 
material to the claim of entitlement to service connection 
for a right ear injury with punctured eardrum and otitis 
media.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 1112, 5103A, 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2005).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 1112, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

3.  A disability associated with a ruptured left eardrum was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 1112, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).  

4.  Bilateral jungle rot was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 1112, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

5.  The RO's January 1972 and May 1977 decisions are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.1103 (2005).  

6.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a right ear injury with punctured eardrum and 
otitis media.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a), 3.159 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) VA must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimants possession that pertains to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
a correspondence pertaining to VCAA prior to the RO's 
unfavorable decision.  

The Board concludes that the discussions contained in the 
January 2003 correspondence pertaining to VCAA and VA's duty 
to assist, the RO's June 2003 rating decision, and October 
2003 Statement of the Case (SOC), informed the veteran of the 
information and evidence needed to substantiate the claims 
and complied with the requirements of 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.159.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims, and to respond to VA notice.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA examination reports, and non-VA medical 
records.  The veteran has not identified any additional 
evidence pertinent to the claims, which is not already 
associated with the claims file, and there are no additional 
available records to obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  


II.  Entitlement to Service Connection 

The veteran contends that he sustained injuries to his ears 
when he was blown out of a "foxhole" during his period of 
active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  


Hearing Loss and Tinnitus 

In the veteran's case, service medical records show that he 
was admitted to a United States (U.S.) Naval Convalescent 
Hospital in June 1943.  It is noted that the veteran 
sustained a concussion from a shell exploding near him.  
Since that time he had various medical complaints.  Service 
medical records, however, do not show complaints of hearing 
loss, tinnitus, a ruptured eardrum, otitis media, or any 
other disability or disorder related to the ears.  Service 
medical records were also completely silent for a disability 
of the feet or a diagnosis of jungle rot which is commonly 
used to refer to a fungal infection of the feet.  

Post service medical records reveal that the veteran was 
examined in February 1945 and again in August 1947.  The 
examination reports demonstrate that the veteran did not have 
any complaints related to the ears; he did not complain of 
hearing loss or tinnitus, and the examiner did not render a 
diagnosis for hearing loss or tinnitus.  The veteran was 
examined again in December 1976 and the results were the same 
as previous examinations; there were no complaints or 
findings related to hearing loss or tinnitus.  

The April 1977 non-VA medical statement from M. I. Weber, 
M.D. shows that the veteran was under the care of M. I. Weber 
since August 1976, for complaints of ringing in the ears, as 
well as other disabilities that are not the subject of this 
appeal.  Hearing loss was not diagnosed, and while complaints 
of tinnitus were reported, a definitive diagnosis of tinnitus 
was not rendered.  

In May 2003, the veteran was examined by R.S.S., M.D., P.C. 
and he reports that the veteran suffers from chronic otitis 
media with intermittent pain and discharge, secondary to 
trauma after an explosion that occurred during the veteran's 
period of active service.  It was noted that the veteran may 
have received treatment for his symptoms in 1966, and 
possibly prior to 1966.  R.S.S., M.D., P.C. suggested that 
the veteran had an infection and aural polyp removed in 1966.  

On VA examination, dated in June 2003, the audiological tests 
results demonstrate that the veteran currently suffers from 
bilateral hearing loss.  The examiner opined that the 
veteran's hearing loss and hearing condition is consistent 
with that which might be present after blast trauma; however, 
the examiner pointed out that there was no real evidence of a 
complaint of ear infection, tympanic membrane perforation, 
tinnitus, or hearing loss on the medical report, dated in 
February 1945, and there was no real evidence of earlier 
complaints until the assumption of Dr. R.S.S., M.D., P.C.  
The examiner presumed that the assumption that the veteran 
received treatment for an ear condition in 1966, or possibly 
prior to 1966, was based on treatment that was received from 
R.S.S., M.D., P.C.'s predecessor, Dr. Gruppe.  

The examiner additionally reported that the veteran's 
behavioral response to tones and speech was questionable.  
The examiner concluded by stating that in view of the 
questionable test results and no immediate link between the 
explosion and the hearing and tinnitus conditions, it is not 
possible to assume that the hearing loss exhibited during the 
evaluation is a residual of the explosion during his period 
of active service in 1942.  

The determinative issue in the instant case is whether there 
is competent medical evidence of a nexus between the 
veteran's period of active service and the post-service 
diagnosis of bilateral hearing loss, which was shown many 
years after discharge from service, and whether the competent 
medical evidence demonstrates that there is a nexus between a 
current diagnosis of tinnitus and the veteran's service.  
There is one opinion of record which speaks to the etiology 
of a current diagnosis of hearing loss, and the Board finds 
that the opinion does not provide the requisite nexus to 
establish entitlement to service connection.  At the 
conclusion of the opinion, the examiner essentially stated 
that hearing loss is not a residual of the explosion that 
occurred in service.  Further, while the examiner opined that 
the veteran's hearing loss and hearing condition is 
consistent with that which might be present after blast 
trauma, the Board finds that the opinion, in this regard, is 
speculative.  

The Court has held that an opinion phrased in terms of "may" 
or "could" is too speculative to be probative.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996) (a physician's generic 
statement about the possibility of a connection between an 
injury and disease is too general and inconclusive to be 
probative).  In the veteran's case, the examiner used the 
word "might," which is similar to terms such as "may" or 
"could."  Moreover, the June 2003 examiner essentially 
indicates that given the passage of time between the 
veteran's discharge from service and the current diagnosis of 
hearing loss, it could not be assumed that the current 
hearing loss is a residual of the in-service explosion.  
Therefore, the Board determines that the June 2003 VA opinion 
is not competent medical evidence of a nexus between the 
veteran's period of service and the current diagnosis of 
bilateral hearing loss.  The examiner, in essence, states 
that based on the facts of the veterans case, an assumption 
as to the existence of a nexus between hearing loss and 
service would not be reasonable.  

With regard to tinnitus, the competent medical evidence does 
not demonstrate that the veteran is currently diagnosed as 
having tinnitus that was incurred in or aggravated by 
service.  The June 2003 examiner tends to suggest that there 
is no link between the explosion and the tinnitus condition.  

The Board also finds that the evidence of any relationship 
between the veteran's period of active service and a current 
diagnosis of bilateral hearing loss, as well as complaints of 
tinnitus, is solely limited to the assertions advanced by the 
veteran.  As a layperson, he is not qualified to render a 
medical diagnosis, or an opinion concerning a question of 
medical causation or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of competent medical evidence showing that the 
veteran has a current diagnosis of bilateral hearing loss 
and/or tinnitus that is related to his period of active 
service, the Board must find that the preponderance of the 
evidence is against the claims; the benefit-of-the doubt 
doctrine is inapplicable and the claims must be denied.  
38U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

A Ruptured Left Eardrum and Bilateral Jungle Rot

In October 2002, VA received the veteran's claim of 
entitlement to service connection for a ruptured left eardrum 
and bilateral jungle rot.  While he was invited to submit 
information and evidence that would help support the claims, 
to date, he has not provided any evidence of a current 
disability associated with a ruptured left eardrum or a 
disability of the feet, to include jungle rot, nor has he 
submitted medical evidence of treatment that he may have 
received for a ruptured left eardrum or jungle rot.  In fact, 
in May 2003, he stated that he did not have any medical 
information pertaining to bilateral jungle rot because he 
treated the condition independent from any medical care 
provider.  

The post-service medical records and service medical records 
do not demonstrate that the veteran suffered an injury to the 
feet, a fungal infection of the feet, or any other condition 
of the feet.  As a reminder, in order to establish 
entitlement to service connection for a claimed disability, 
the veteran must first establish medical evidence of a 
current disability.  See Hickson.  In the instant case, 
evidence of a current disability associated with the left 
eardrum and the veteran's feet, to include jungle rot, is not 
in the claims file.  

As a layperson, the veteran is not qualified to render a 
medical diagnosis or an opinion concerning a question of 
medical causation or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of medical evidence of a current disability 
associated with the left eardrum or the veteran's feet, to 
include bilateral jungle rot, the Board must find that the 
preponderance of the evidence is against the claims; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  



II.  New and Material Evidence 

Generally, if new and material evidence is secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claimant and review the former disposition 
of the claim.  A final decision will be reopened if new and 
material evidence is submitted. 38 U.S.C.A. §§ 5103A(f), 
5108; 38 C.F.R. § 3.156(a).  

In the December 1971 statement, received in January 1972, the 
veteran maintained that he sustained injuries when he was 
blown out of a foxhole during his period of active service in 
1942.  He essentially contends that the explosion injured the 
right eardrum and he later experienced drainage and hearing 
loss.  He also stated that a medical doctor, in New York, Dr. 
Gruppe, related the punctured eardrum to his period of active 
service.  Evidence associated with the claims file includes 
VA examination reports, dated in February 1945 and August 
1947.  These reports, however, do not include complaints of a 
right ear injury, or complaints or diagnosis associated with 
otitis media.  

In January 1972, the RO denied the claim of entitlement to 
service connection for injuries sustained from being blown 
out of a foxhole, namely for an ear condition.  The basis of 
the denial was essentially that the available records did not 
show that the veteran received treatment for an ear condition 
during service, and an ear condition was not shown at 
discharge from service.  The veteran did not appeal the RO's 
denial and the January 1972 decision became final.  

In the April 1977 medical statement from M. I. Weber, M.D., 
it is noted that the veteran was treated since August 1976 
for complaints of ringing in the ears.  There was no 
diagnosis indicating that the veteran suffers from a 
disability associated with a right ear injury, and the 
veteran was not diagnosed with otitis media.  

In May 1977, the RO determined that the evidence submitted to 
reopen the previously denied claim was essentially 
duplicative and concluded that the evidence was not new and 
material.  While the veteran was informed of his appellate 
rights, he did not appeal the decision, thus, the May 1977 
decision is also final.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Because the veteran did not appeal the RO's May 1977 
decision, and the decision is the last final decision of 
record, in order to determine whether to reopen the 
previously denied claim of entitlement to service connection, 
the Bord must consider whether the evidence added to the 
record since May 1977 is both new and material.  

Pertinent evidence associated with the claims file subsequent 
to May 1977 includes a non-VA medical statement and a VA 
examination report.  In May 2003, the veteran was examined by 
R.S.S., M.D., P.C. and he reports that the veteran suffers 
from chronic otitis media with intermittent pain and 
discharge, secondary to trauma after an explosion that 
occurred during his period of active service.  It was noted 
that the veteran may have received treatment for his symptoms 
in 1966, and possibly prior to 1966.  R.S.S., M.D., P.C. 
suggested that the veteran had an infection and aural polyp 
removed in 1966.  

On VA examination, dated in June 2003, the examiner indicated 
that the claims file was reviewed.  The tympanometry 
evaluation for the right ear indicates that the tympanic 
membrane is intact.  There were no findings of a residual 
disability of a right ear injury or punctured eardrum, and 
otitis media was not diagnosed.  The examiner pointed out 
that there was no real evidence of a complaint of ear 
infection or tympanic membrane perforation on the medical 
report, dated in February 1945, and there was no real 
evidence of earlier complaint until the assumption of Dr. 
R.S.S., M.D., P.C. that was made in the May 2003 medical 
statement.  

The Board has thoroughly reviewed the veteran's claims file 
and finds that the pertinent evidence added to the record 
since the RO's last final decision, dated in May 1977, is new 
to the extent that the evidence was not previously of record 
and considered by agency decision makers.  The pertinet new 
evidence, however, is not material to the claim of 
entitlement to service connection for a right ear injury with 
a punctured eardrum and otitis media.  

The Board notes that the presumption of credibility of new 
and material evidence as discussed in Justus v. Principi, 3 
Vet. App. 510 (1992), is not absolute, there are exceptions 
to that presumption which are applicable in this case.  

In the May 2003 medical statement, R.S.S., M.D., P.C. 
diagnosed the veteran as having chronic otitis media in the 
right ear, secondary to trauma sustained when an explosion 
occurred during his period of active service.  A review of 
the claims file reveals that the medical doctor's statement 
is not substantiated by the veteran's service medical 
records, which fail to show that the veteran complained of 
otitis media or that he was diagnosed with otitis media as a 
result of the in-service explosion.  The physician did not 
address the fact that the opinion is inconsistent with what 
is shown in the claims file.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (a medical opinion that is based on the 
veteran's recitation of medical and service history, and not 
his documented history, is not probative of etiology).  
Therefore, this opinion cannot be considered to be new and 
material for the purpose of reopening the claim.

Further, the VA examination, dated in June 2003, reveals that 
the examiner reviewed the claims file, including the May 2003 
medical statement from R.S.S., M.D., P.C., and essentially 
stated that there were no real complaints or evidence of 
tympanic membrane perforation, which is another name commonly 
used for otitis media, until R.S.S., M.D., P.C. assumed that 
the veteran may have received treatment in 1966, or possibly 
prior to 1966.  Therefore, the Board finds that the May 2003 
medical opinion is not competent medical evidence of a nexus 
between a current diagnosis of otitis media and the veteran's 
period of service.  Moreover, the June 2003 examiner did not 
include documentation in his report that would suggest that 
the veteran now suffers from a residual disability from a 
right ear injury or otitis media.  

As a layperson, the veteran is not qualified to render a 
medical diagnosis, or an opinion concerning a question of 
medical causation or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

New and material evidence must raise a reasonable possibility 
of substantiating the claim.  In this case, the addition 
evidence does not demonstrate that the veteran has a current 
disability associated with a right ear injury with a 
punctured eardrum, or otitis media, which was incurred during 
his period of active service.  In the absence of this type of 
evidence, the Board determines that the new evidence does not 
raise a reasonable possibility of substantiating the service 
connection claim, and is therefore, not both new and material 
evidence.  

The Board concludes that the new evidence fails to 
demonstrate that a current diagnosis of a residual disability 
associated with a right ear injury with a punctured eardrum 
and otitis media was incurred in or aggravated by the 
veteran's period of active service, thus, the evidence is not 
both new and material.  Accordingly, the veteran has not 
offered a basis to reopen the previously denied claim; 
therefore, the Board will not reopen the claim for review on 
the merits.  38 U.S.C.A. § 5108 (West 2002).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a ruptured left eardrum 
is denied.  

Entitlement to service connection for bilateral jungle rot is 
denied.  

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for a right ear injury with punctured eardrum and 
otitis media.  



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


